Citation Nr: 1436295	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an ingrown toenail of the right fifth toe. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vision impairment.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a heart murmur.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for shin splints.

6.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the Colorado Army National Guard from June 1978 to September 1978.  She also served on active duty from July 1980 to July 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of that proceeding is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not include any additional records.  The electronic folder in Virtual VA includes a copy of the February 2014 hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

A portion of the Veteran's service treatment records appear to be missing.  The claims file currently includes service treatment records dated from December 1982 to June 1983.  In January 2010, the Veteran telephoned the RO and notified them that her Colorado Army National Guard records from 1978 and her active duty records from 1981 and 1982 were missing.  There was no follow-up action taken by the RO.  Therefore, a remand is necessary so that an attempt can be made to obtain any missing service treatment records.

The Veteran has also reported that she receives disability benefits from the Social Security Administration (SSA).  See, e.g., an October 2010 VA Social Work Note.  Although it is unclear which disabilities entitle her to such benefits, these records may be relevant to her current appeal.  As such, pursuant to the duty assist, the Board finds that these records should be requested.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

The Veteran has also reported that she has received ongoing treatment from the VA Medical Center (VAMC) in Memphis, Tennessee, since 1983.  On remand, any outstanding VA treatment records should be obtained.

Lastly, the Veteran claims that her current psychiatric disorder is a result of her military service.  She states that she was harassed and unjustly court-martialed.  She also claims that she was raped during service in Korea, became pregnant, and had a miscarriage in December 1982.  She did not report the rape; however, the miscarriage is documented in her service treatment records.  

Where a PTSD claim is based on an in-service personal assault, evidence from sources other than service records may serve to corroborate the account of the stressor incident.  In such cases, VA is expressly required by regulation to advise a claimant that evidence from sources other than his or her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and thereafter allow him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2013).  A review of the record indicates that the Veteran has not yet been provided with the required notification and an opportunity to respond.  This must be accomplished on remand, given the nature of her contentions.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the Veteran and her representative with appropriate notice pursuant to 38 C.F.R. § 3.304(f), which includes notification that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her claimed in-service stressor.  

She should thereafter be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  The AOJ should request any outstanding service treatment records from the appropriate entities, including records from the Veteran's Colorado Army National Guard unit and records from her period of active duty dated prior to December 1982.  

If any of the records requested are unavailable, the claims filed should be properly documented to that effect, and the Veteran should be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).


3.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed ingrown toenail, vision impairment, diabetes mellitus, heart murmur shin splints, and psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding treatment records from the Memphis VAMC dated since 1983.  

If any of the records requested are unavailable, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After the foregoing development is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner is advised that the Veteran contends that she was harassed and unjustly court-martialed during her military service.  She also claims that she was raped during her service in Korea, became pregnant, and had a miscarriage in December 1982.

The examiner is requested to identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has major depressive disorder and/or PTSD.  

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to her military service. 

With respect to PTSD, the VA examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the VA examiner should then comment upon whether it is at least as likely as not (50 percent probability or greater) the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

With respect to PTSD, if the VA examiner believes that behavioral changes are reflective of the occurrence of an in-service physical assault, the VA examiner should opine whether it is at least as likely as not current PTSD symptomatology is attributable to the occurrence of an in-service physical assault.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



